 TRACY TOWING LINE, INC.Tracy Towing Line,Inc.andJohn Obermeier,UnitedMarineDivision,Local 333 NationalMaritime Union,AFL-CIO(Tracy Towing Line,Inc.) andJohn Obermeier.Cases 2-CA-11093and 2-CB-4438June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn March 3, 1967, Trial Examiner Wellington A.Gillis issued his Decision in the above-entitledproceedings, finding that the Respondents had en-gaged in and were engaging in the unfair labor prac-tices alleged in the complaint and recommendingthat they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter, the Re-spondents filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and, for the reasonsset forth below, finds that no prejudicial error wascommitted. The rulings, except as herein modified,are hereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following comments and modifications.In its answer to the complaint, the RespondentEmployer pleaded as a second affirmative defensethat employee Obermeier was unsuitable for reem-ployment because he had made an allegedly falseaccusation that the Respondent Employer had beenallowed to eliminate certain jobs through a corruptagreement between the Respondent Employer andthe president of Respondent Union. At the hearing,theGeneral Counsel moved that this affirmativedefense be stricken on the ground of irrelevancy.After extensive argument by all parties, the TrialExaminer struck the defense and prohibited the in-troduction of any evidence with respect to thisdefense.Thereupon, the Respondent Employermade an offer of proof and offered into evidence adocument consisting of the transcript of a hearingby a committee of the Respondent Union uponwhich the Respondent Employer relies to supportits second affirmative defense. The Trial Examinerrejected the offer of proof and refused to admit the'See In. 5 of the Trial Examiner's Decision for a full recital of theRespondentEmployer's second affirmativedefense.2See John FCuneo Company,152 NLRB 929.166 NLRB No. 981proffered exhibit into evidence. The Trial Examineralso denied a similar offer of proof made by theRespondent Union.The Respondent Employer excepts to theserulings by the Trial Examiner and contends that:"By striking the second affirmative defense, andby excluding evidence and cross-examination per-tinent to that defense, the Examiner had to decidethe issue on the basis of the truth of the factspleaded in- that defense, namely, that (1) the libelagainst Tracy is false; (2) the libel was uttered byObermeier either with actual knowledge of its falsi-ty for ulterior reasons; or (3) in view of his admis-sion under oath that he had no evidence to supportthe charge, that it was published recklessly."A perusal of the Employer's second affirmativedefense does not bear out the Employer's conten-tion as listed in (2) and (3) above. The "factspleaded" in the second affirmative defense t arethat Obermeier's utterances were false, constituteddefamatory charge of criminal conduct, and, asObermeier refuses to disavow the charges, the Em-ployer is unwilling to reinstate him.It is well established that suitability for rehire isa proper subject of inquiry in a case where a viola-tion of Section 8(a)(3) is found, because it is materi-al to the question of the appropriateness of the usualremedy of reinstatement with backpay.2 We find,accordingly, that it was error for the Trial Examinerto strike the Respondent Employer's second affir-mative defense alleging that Obermeier was un-suitable for reemployment. We shall, therefore, ac-cept Respondent Employer's proffered evidence aspart of the record in this proceeding and assume itscorrectness and validity for the purposes of thisdecision.3Since we are at thisstage consideringtheRespondent'sdefenseand the evidenceRespondent proffered to support it, we find that theTrial Examiner's error in striking this defense wasnot prejudicial. Further, we conclude on the basisof all the evidence, including the evidence con-tained in Respondent's offer of proof, that Obermei-er is entitled to reinstatement with backpay.Obermeier's statements to which the RespondentEmployer takes exception were made in the heat ofdiscussion at an internal union meeting and in thecourse of discussion of union affairs. Obermeier'scharge, made directly to the Union's president, wasthat on an earlier occasion the conduct of theUnion's president had been such as to indicate that,in Obermeier's words, he "was working for the boatowners." Obermeier did not state, as RespondentEmployer contends, that the "boat-owners" hadbribed or paid off the Union's president. Nor did hespecify ornameany officer or other representativeof Respondent Employer as havingengaged in im-proper conduct. At the union committeehearing,3The Respondent Employer's request for oral argument is deniedbecause in our opinion the record,exceptions, and briefs adequately setforth the issues and positions of the parties. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDObermeier, in substance, disavowed an intent toimply criminal conduct of the kind imputed to hisstatements by spokesmen for the committee. Andwe find nothing in the transcript of the union com-mittee hearing to indicate that Obermeier's ut-terances, even though they may have been inaccu-rate, were deliberately or maliciously false.4Since the statements of Obermeier were made ata union meeting, were pertinent to a debate involv-ing internal union affairs, and, as we have found,were not deliberately or maliciously false, it is clearbeyond doubt that Obermeier was engaged in con-certed, protected activity when he made such state-ments. If the Employer had discharged Obermeierformaking such statements, it would have com-mitted a violation of the Act.5 Therefore, since suchstatements would not constitute a valid basis fordischarge,a fortiori,they do not warrant denial ofthe usual remedy of reinstatement and backpaygranted to an employee who, like Obermeier, hasbeen unlawfully discharged.Accordingly, in all the circumstances of this case,we find that the policies of the Act will best be ef-fectuated by ordering Obermeier's reinstatementwith backpay in accord with the Trial Examiner'srecommendation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Tracy Towing Line,Inc.,New York, its officers, agents, successors,and assigns, and Respondent United Marine Divi-sion,Local 333,NationalMaritimeUnion,AFL-CIO, New York, New York, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.4 WallsManufacturing Company, Inc.,137 NLRB 1317;MarlinFirearms Company,116 NLRB 1834;VermontAmerican Furniture Cor-poration,82 NLRB 408.5Walls Manufacturing Company, Inc., supra.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: Uponseparate charges filed on September 16, 1966, asseparately amended on November 14, 1966, by JohnObermeier, an individual, the General Counsel of the Na-tional Labor Relations Board, hereinafter referred to asthe Board, issued a consolidated complaint on November23, 1966, against Tracy Towing Line, Inc., hereinafterreferred to as the Respondent Company or Tracy, andUnited Marine Division, Local 333 National MaritimeUnion, AFL-CIO, hereinafter referred to as the Re-IAs hereinafter discussed, during the early stages of the hearing, Igranted the General Counsel's motion to strike the Respondent Com-spondent Union or Local 333, alleging violations of Sec-tion 8(a)(3) and (1) and 8(b)(1)(A) and (2), respectively,and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), hereinafter referred to asthe Act. The Respondent Company and the RespondentUnion thereafter filed timely answers to the complaintdenying the commission of any unfair labor practices.Pursuant to notice, a hearing was subsequently held onDecember 19 and 22, 1966, at New York, New York,before me, at which all parties were represented by coun-sel and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to introduceevidence pertinent to the issues,' and to engage in oral ar-gument. Briefs were subsequently filed by the GeneralCounsel and by counsel for the Charging Party and forthe Respondent Company.Upon the entire record in this case and from my obser-vation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT COMPANYTracy Towing Line, Inc., maintaining an office andplace of business at New York, New York, is engaged inproviding marine towing services and related services.During the year immediately preceding the issuance ofcomplaint,-the Company performed services valued in ex-cess of $50,000, of which amount, services valued in ex-cess of $50,000 were performed for various enterprises,including the Public Service Electric and Gas Companyof New Jersey, each of which meets the standards of theBoard for the assertion of jurisdiction. The parties admit,and I find, that the Respondent Company is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE RESPONDENT LABOR ORGANIZATIONThe parties admit, and I find, that United Marine Divi-sion, Local 333 National Maritime Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe sole issue to be resolved is whether the chargingindividual, John Obermeier, who, until his discharge onSeptember 8, 1966, was employed as a first engineeraboard one of the Respondent Company's tugboats, is asupervisor within the meaning of the Act.B.The FactsFor 22 years John Obermeier worked aboard tugboats,the last 19 as a marine engineer, and the last 9 as a firstassistant engineer for the Respondent Company. Duringthese 22 years, Obermeier was a member of the Respond-entUnion. For an undisclosed number of years theUnion and the Company have been parties to acollective-bargaining contract covering engineers andother employees of the Company and containing a union-security clause requiring membership in the Union as acondition of employment with the Company.pany's second affirmative defense and thereafter refused to receiveevidence pertaining thereto. TRACY TOWINGLINE, INC.83By letter dated September 8, 1966,2 the Company wasnotifiedby the Union that Obermeier had beensuspended from union membership for a period of 6months and deprived of his union privilege for a period of1year,and demanded that the Company relieveObermeier of his duties immediately. Pursuant to theUnion's request, Obermeier was discharged on this date,and at no time since has received an unconditional offerof reinstatement from the Company or been notified bythe Union that it has advised the Company that it nolonger has any objection to his employment.Based upon the assertions of counsel for both Re-spondents, separately and collectively, it appears thatObermeier was suspended from the Union for havingcharged at a union membership meeting the collusionseveral years earlier between a union officer and a com-pany official in allowing the Company to eliminate certainjobs on its tugs, and after Obermeier, who had been givena hearing before union officials on the matter, refused towithdraw his charges or disavow them publicly. Early inthis hearing, both Respondents admitted that the Union'srequest and thus the Company's discharge were basedupon factors other than Obermeier's failure to tenderdues or initiation fees, and both conceded that such is atechnical violation of the Act.3 While it is difficult to un-derstand the Union's defense to the 8(b)(1)(A) and (2)charges,4 unless it is bottomed on the proposition thatthese asserted circumstances warrant an exception beingmade to the "dues and the initiation fees" limitation ofSection 8(b)(2), the Respondent Company, in its secondaffirmative defense set forth in its answer and argued atlength by counsel at the start of the hearing, took the posi-tion that, notwithstanding an improper discharge, becauseof the nature of Obermeier's conduct and his continuedrefusal to disavow his remarks publicly, it would not ef-fectuate the purposes of the Act to order Obermeier'sreinstatement.5 After extensive argument by counsel forall parties, and in part because I was of the opinion thateven assuming the truth of the facts asserted by theRespondent Company there existed no valid basis fordenying the discriminatee's reinstatement, I granted theGeneral Counsel's motion to strike the Respondent Com-pany's second affirmative defense and denied the latter'soffer of proof pertaining thereto.In view of my ruling in this regard, only the Respond-ent Company's first affirmative defense, on which theRespondent Union also relied, remained to be litigated,to wit, that Obermeier, a first assistant engineer, is a su-pervisor within the meaning of the Act and, by reasonthereof, is not an employee entitled to the protection oftheAct. In this regard, the record reveals that Tracyowns and operates seven tugboats in and around the NewYork City waterfront. As is common with many tugboatoperations, Tracy's boats are staffed with a deck crewand a engineroom crew, the former consisting of the cap-tain, a mate, four deckhands, and a cook. The engineroomcrew aboard Tracy's tugs, with the exception of theWalter Tracy,hereinafter alluded to, is made up of thechief engineer, a first assistant engineer, a secondassistant engineer, and an oiler. There is no interrelation-ship in any way between the deck department, which isresponsible for the steering, docking, and undockingoperations of the tug, and the engineeroom department,the jurisdiction of which is limited to the confines of theengineroom where it is responsible for the operation andmaintenance, including preventative maintenance, of theroom, powerplants, and all allied equipment such as en-gines, compressors, pumps, electric motors, etc.The four enginefoom personnel operate on rotatingshifts, each on 7 days, off 3 days, on 7 days, and off 4days, during which, on a 24-hour day, the three engineersalternate standing 6-hour watches, 6 hours on and 6 hoursoff. Functionally there appears to be little or no differenceamong the three classes of engineers, each of whom isresponsible for the proper operation of the engine, includ-ing its pressures, lubrication, and coolness. The chief en-gineer, who performs a small amount of paper work notrequired of the others, also receives a higher pay than thefirst and second assistant engineers, who receive identicalcompensation. The oiler is responsible primarily for keep-ing the engineroom clean, the floors scrubbed, the paint-work washed, the brass shined, and the engine wiped. Itisclear that, barring the infrequent engine breakdown,there is little mechanical or manual work required of theengineers, each of whom is licensed and skilled in hisprofession. Similarly, it would appear that, in the courseof his regular workday, and excepting the unusual break-down when he would assist the engineers, the oiler, whoiswell acquainted with his duties and responsibilities,requires no direction.Whenever the chief engineer is off the boat, which isone-third of the time, the first assistant engineer assumesthe position of acting chief, and is paid accordingly.Although the chief engineer is the senior engineer when-ever he is aboard, the engineer on watch, whoever hemight be, is in charge of the engineroom while on watchand has the authority,inter alia,when he deems it neces-sary, to break out of watch any other engineroom person-2All dates hereinrefer to the year 1966.3While counselfor theRespondent Company stated that Obermeier'sremarks, contained in a transcript of the union hearing, were not madeknown to the Company untilshortly afterObermeier's discharge, he ad-mitted that at the time of the Union's demand the Companywas aware ofthe fact that it was based upon considerations other than the failure totender dues or fees,and that it was accompanied by a statement that "ifwe didn't [discharge Obermeierl,why, the boatwon't work,"to whicheconomic pressurethe Companyyielded.4 Thissection provides in pertinent part that:(b) It shall be an unfair labor practice for a labor organization or itsagents-(1) to restrain or coerce(A) employees in the exercise of the rightsguaranteed in section 7 . .(2) to cause or attempt to cause an employer to discriminate againstan employee in violation of subsection(a)(3) or to discriminateagainst an employee with respect to whom membership in such or-ganization has been denied or terminated on some ground other thanhis failure to tender the periodic dues and the initiation fees uniformlyrequired as a condition of acquiring or retaining membership ... .5The Respondent Company's second affirmative defense read as fol-lows:Shortly after the employment of the charging party, Obermeier,was terminatedby Tracy, Tracywas given a copy of a transcript at ahearing before representatives of the Union,said transcript havingbeen taken by a qualified reporter and a reading of said transcriptrevealed the following factsObermeier charged that Respondent Tracy had been allowed bythe Union to eliminate certain jobs by reason of an assertedly corruptagreement between Captain Joseph O'Hare, an executive of theUnion, and a representative or representatives of the Tracy Com-pany. The acts imputed to the Tracymanagementby Obermeier, iftrue,would constitute a serious Federal crime. Obermeier, inresponse to questions of the aforesaid hearing before the unionrepresentatives admitted that he had no evidence to support such ac-cusations Such allegations by Obermeier are and were false in allrespects. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDnet then aboard, including the chief, and, additionally, hasthe responsibility to certify the fact on the record forovertime purposes.6Because of the fact that the first assistant engineeraboard Tracy's tugboats spends one-half of his workingtime (one-third of his total time) in the capacity of actingchief engineer with the chief's authority during suchperiod, considerable testimony was elicited from bothObermeier, the first assistant engineer aboard theHelenTracy,and from the Respondent Company's witness,Charles Hagen, the chief engineer aboard the same boat,particularly with reference to the oiler. Such testimony,practically none of which is conflicting, reveals thatoilers, and presumably engineers as well, are hired at theshoreside office, and, like engineers, are scheduled by thedispatcher or personnel manager.With respect to thechief engineer's authority over the oiler, it is establishedthat no job description setting forth duties, responsibili-ties, and authority was ever issued by the Company.Hagen testified without contradiction, however, that (a)when he was hired by the Company 23 years ago as chiefengineer he was told that he was responsible for the en-gineroom and the personnel in it,7 (b) on one occasionduring his 23 years, Hagen discharged an oiler, which ac-tion was not challenged by the Company, (c) on one otheroccasion during his tenure with the Company, Hagenrecommended that an oiler with whom he had previouslyworked be rehired by the Company, which recommenda-tionwas favorably acted on, (d) in case of neededassistance in an engineroom breakdown or other out-of-the-ordinary repair, the chief or any engineer in charge atthe time has the authority to direct the oiler as to how thejob is to be done, to the extent that direction is necessary,and (e) once or twice he had been asked whether an oilerwas competent, and had prepared a report with respectthereto.8Hagen further testified, however, apparentlywith the exception of this one instance, he never per-sonally asked the Company to hire an oiler, and that heknew of no instance in the 23 years when an oiler wasreferred for hire by others in the engine department.Notwithstanding_ the existence or lack of existence ofsupervisory indicia with respect to the chief engineer overtheoiler,there exists one big distinguishing factorbetween the chief engineer and the first assistant engineerwhen the latter is acting as chief. The record is clear thattoday, and for the past 3 or 4 years, the practice is that thechief engineer and the oiler always are on and off8To breakout of watch encompasses the callingto work ofone who ison the boatbut off duty.7At thattime, and forthe next 7or 8 years,the tugs were steam ratherthan diesel,and were staffedwith threeengineers,three firemen, and oneoiler.8The accuracy of this,however,is challenged by Hagen's testimony oncross-examination where he testifiedthat he did not exactlyremember theCompany everasking for a report on a particular person.9As briefly alluded to above,the one exception to the general tugboatoperationof Tracy isthe boat,theWalterTracy.In thisregard,the uncon-tradicted testimony of Obermeier reveals thatfor anumber ofyears he hasworked primarilyaboard the tug theHelen Tracy,but there had been oc-casions whenhe filledin aboardtheWalterTracy. Unlikethe otherboats,theWalter Tracyis engaged in transporting coal barges around pier18, and on this boat thereis a day watchand a night watch. An engineerworks with an oiler on theday watch,and another engineer works aloneon the nightwatchObermeiercredibly testifiedthat, except for twoperiods in1965 whenhe substitutedfor 1 week asthe oiler aboard theWalter Tracyand subsequently worked4 weeks asthe night engineer, hehad not worked on theWalterTracyfor 3 or 4 years Accordingly, I findwithout merit the argumentset forth in the brief ofthe Respondent Com-pany pertaining to Obermeier's service aboardtheWalter Tracytogether, that the oiler always works only with the chiefengineer,and never works with the first assistant en-gineer.When the chief is off the boat, the oiler is off theboat. In addition to Hagen's substantiation of this fact,Obermeier testified that it had been several years since heworked with an oiler,9 and that at no time had he everdischarged or disciplined an oiler or recommended suchaction. Hagen corroborated Obermeier in this regard, tes-tifying that he knew of no instance in his 23 years when afirst assistant engineer discharged or disciplined an oiler.Hagen further testified that under the system operatingtoday, a first assistantengineer,whether acting as chiefengineeror not, never needs the assistance of an oiler.Thus, whether or not the chief engineer on Tracy's boatscan be said to have the authority responsibly to direct thework of the oiler, as asserted by both Respondents, thefact remains that a first assistant engineer, even when act-ing as the chief, does not have such authority, for he hasno oiler working with him. 10In support of their mutual position that Obermeier is asupervisor within the meaning of Section 2(11) of theAct,11 the Respondents argue that, in line with theBoard'sMississippi Valley Bargecase,12 regardless ofwhether he exercised authority over the oiler, Obermeierhas the right to do so and that is all that is required for asupervisory finding.A close perusal of that decision,however, discloses that the whole impact of the Board'srationale in finding supervisory status is keyed to the rela-tionship existing between theengineersand the strikers(oilers) and the fact that eachengineer"has a singlestrikerworking for him." In the instant case, firstassistantengineers,includingObermeier, do not workwith oilers and accordingly have no employees to super-vise.13On the record as a whole, I find that John Obermeierdoes not possess any of the indicia of supervisory authori-ty set forth in Section 2(11) of the Act, and that, ac-cordingly,he is anemployee entitled to the full protectionof the Act.14 I find therefore that the Respondent Com-pany, in discriminatorily discharging Obermeier on Sep-tember 8, 1966, andin refusingthereafter to offer him un-conditional reinstatement, violated Section 8(a)(3) and (1)of the Act, and further find that the Respondent Union,inunlawfully causing the Respondent Company todischarge Obermeier, violated Section 8(b)(1)(A) and (2)of the Act.19This.fact alone renders moot a number of hypothetical questions putto, and answered by, Hagen with respect to that period when a firstassistant engineer is acting as a chief.Nor is there substance to the Respondent's assertion that, at times, firstassistant engineers are in a position to supervise other employees whenthe tug is in for shipyard repairs. The record shows that such repairs areperformed by employees of Cadell's Drydock Co. under their own super-vision, and that, during such times, the Respondent's chief engineer is alsopresent." Section 2(11) provides that:(11) The term "supervisor" means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, re-call,promote, discharge,assign,reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connection with theforegoing the exercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judgement.Mississippi Valley Barge Line Co.,151 N LRB 676.Graham Transportation Company,124 NLRB 960." Capital Transit Company,114 NLRB 617 TRACY TOWING LINE, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Company and theRespondent Union set forth in section III, above, occur-ring in connection with the operations of the RespondentCompany described in section I, above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYIt having been found that Tracy Towing Line, Inc., andUnited Marine Division,Local 333 National MaritimeUnion,AFL-CIO,have engaged in certain unfair laborpractices,it is recommended that each cease and desisttherefrom and take certain affirmative action which isnecessary to effectuate the policies of the Act.It having been found thatTracy TowingLine, Inc., onSeptember 8, 1966,at the request of Local 333, dis-criminatorily discharged John Obermeier,it is recom-mended thatTracyoffer him immediate and full reinstate-ment to his former or a substantially equivalent position,without prejudice to his seniority and other rights andprivileges.It is further recommended that Tracy,jointlyand severally with Local 333, make John Obermeierwhole for any loss of earnings he may have suffered as aresult of the discrimination against him,by making pay-ment to him of a sum of money equal to the amount hewould have earned from the date of the discrimination tothe date of the offer of reinstatement,less net earningsduring said period,to be computed on a quarterly basis inthe manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, and shall include the paymentof interest at the rate of 6 percent per annum to be com-puted in the manner set forth by the Board inIsis Plumb-ing & HeatingCo.,138NLRB 716.15It is also recommended that Local 333 notify Tracyand John Obermeier,in writing, that it has no objection tothe employment of Obermeier aboard Tracy's tugboats orelsewhere and that,Local 333's liability for further ac-crual of backpay shall cease 5 days after the giving ofsuch notification.It is further recommended that Tracypost appropriate notices at its office,including all placeswhere notices to employees are customarily posted, andthatLocal333 post appropriate notices at its business of-fice and at any other usual membership meeting places.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Tracy Towing Line, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.UnitedMarineDivision,Local 333NationalMaritime Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging John Obermeier because of his non-membership in the Union, the Respondent Company en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.15 SeeReserveSupply Company v. N.L.R.B.,317 F.2d 785 (C.A. 2).16 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of a TrialExaminer"in the notice In the further854.By attempting to cause and by causing the Respond-ent _ Company_to discriminate against John Obermeierbecause of his nonmembership in the Union,the Re-spondent Union engaged in unfair labor practices withinthe meaning of Section 8(b)(2) and(1)(A) of the Act.5.The aforesaidunfair laborpracticesare unfair laborpractices within themeaning of Section2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, it is recommended that:A. Tracy Towing Line, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in United-Marine Divi-sion, Local 333 National Maritime Union, AFL-CIO, bydiscriminating against John Obermeier or any employeefornonmembership in that organization, except asauthorized in Section 8(a)(3) of the Act, as amended.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer to John Obermeier immediate and full rein-statement to his former or substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c) Jointly and severally with Local 333 make JohnObermeier whole for any loss of earnings he may havesuffered as a result of the discrimination against him inthemanner set forth in the section entitled "TheRemedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to compute the amount of backpay dueunder the terms of this Recommended Order.(e) Post at its New York office and place of businesscopies of the attached notices marked "Appendix A" and"Appendix B."ts Copies of said notices, to be furnishedby the Regional Director for Region 2, upon beingrespectively signed by representatives of Respondents,shallbe posted by Tracy immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Tracy to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f)Mail to the Regional Director for Region 2 signedcopies of the attached notice marked "Appendix A," forevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals; the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."308-926 0-70-7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDposting by Local 333. Copies of the notice, to befurnished by the Regional Director, shall, after beingsigned by a representative of the Respondent Company,be returned forthwith to the Regional Director for post-ing.(g)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of receipt of this Deci-sion, what steps the Respondent Company has taken tocomply herewith.17B.UnitedMarineDivision,Local 333NationalMaritime Union, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Tracy Towing Line,Inc., or any other employer to discriminate against JohnObermeier or any employee in violation of Section 8(a)(3)of the Act, except to the extent permitted by Section8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Jointly and severally with Respondent Company,make John Obermeier whole for any loss of earnings hemay have suffered as a result of the discrimination againsthim, in the manner set forth in the section entitled "TheRemedy."(b)Notify the Respondent Company, in writing, that ithas no objection to the employment of John Obermeieraboard its tugboats or anywhere else, and send a copy ofthe aforesaid notice to John Obermeier.(c) Post at its business office and usual membershipmeeting places copies of the attached notices marked"Appendix A" and "Appendix B."111 Copies of saidnotices, to be furnished by the Regional Director for Re-gion 2, after being respectively signed by representativesof the Respondents, shall be posted by Local 333 im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are usuallyposted. Reasonable steps shall be taken by Local 333 toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Mail to the Regional Director for Region 2 signedcopies of the attached notice marked "Appendix B," forposting by the Respondent Company. Copies of saidnotice, to be furnished by the Regional Director, afterbeing signed by a representative of the Respondent Local333, shall be returned forthwith to the Regional Directorfor posting.(e)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of receipt of this Deci-sion,what steps the Respondent Union has taken tocomply herewith. 1919 In the eventthat thisRecommended Order is adoptedby the Board,thisprovisionshall be modified to read:"Notify saidRegional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to complyherewith."1e See fn.16, supra.'s See faa.17,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILLNOT encourage membership in UnitedMarineDivision,Local 333NationalMaritimeUnion,AFL-CIO,by discharging or otherwise dis-criminating against John Obermeier, or any otheremployee, for nonmembership in that organization,except as permitted under Section 8(a)(3) of the Na-tional Labor Relations Act, as amended.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of rights guaranteed them in Section7 of the Na-tional Labor Relations Act.WE WILL offerto John Obermeier immediate rein-statement to his former or substantially equivalentposition,without prejudice to his seniority or other`rights and privileges.WE WILL,jointly andseverally with Local 333,make John Obermeier whole for any loss of earningshe may have suffered as a result of the discriminationagainst him.All of our employees are free to become or remain, orrefrain from becoming or remaining,members of UnitedMarine Division,Local333 National Maritime Union,AFL-CIO,or any labor organization,except to the ex-tent that this right may be affected by an agreement ex-ecuted in conformity with Section 8(a)(3) of the NationalLaborRelations Act.TRACY TOWING LINE, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, NewYork 10022, Telephone 751-5500, Extension 852.APPENDIX BNOTICE TO ALL MEMBERS OF UNITED MARINE DIVI-SION,LOCAL 333 NATIONALMARITIME UNION,AFL-CIO, AND TO ALLEMPLOYEESOF TRACYTOWING LINE, INC.Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and in TRACY TOWING LINE,INC.87order to effectuate the policies of the National LaborRelations Act, as amended, w° hereby notify you that:WE WILL NOT cause or attempt to cause TracyTowing Line, Inc., to discharge or otherwise dis-criminate against John Obermeier or any other em-ployee in violation of Section 8(a)(3) of the NationalLabor Relations Act, except to the extent permittedunder Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of rightsguaranteed them in Section 7 of the National LaborRelations Act.WE WILL, jointly and severally with the Respond-ent Company, make John Obermeier whole for anyloss of earnings he may have suffered as a result ofthe discrimination against him.WE WILL notify Tracy Towing Line, Inc., andJohn Obermeier that we have no objection to the em-ployment of Obermeier aboard the Respondent'stugboats or anywhere else.UNITED MARINEDIVISION,LOCAL 333 NATIONALMARITIME UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, NewYork 10022, Telephone 751-5500, Extension 852.